At the outset, please allow me to express, on
behalf of the delegation of the Democratic People's
Republic of Korea, our pleasure on congratulating you,
Sir, on your election to the presidency of the General
Assembly at its fifty-fourth session. We believe that your
diplomatic skill and rich experience will greatly contribute
to our work at this session.
I avail myself of this opportunity to extend my
gratitude to Mr. Didier Opertti, Minister for Foreign
Affairs of the Republic of Uruguay, for his tangible
contribution to United Nations activities during his tenure
of his office as President of the General Assembly at its
fifty-third session. I also express appreciation for the
efforts of the Secretary-General towards strengthening the
functions and the role of the United Nations.
The current session, which is being held at the
historic turn of the century, has an important mission to
give new hope to humankind. The challenges and the
difficulties facing international society are growing ever
more complex and intricate. The cold war has ended but
domination and hegemony continue to exist. High-
handedness and arbitrariness continue to pose major
threats to international peace and security. Because of the
high-handedness and arbitrariness, so prevalent in
international relations, the principles of justice and
fairness are often disregarded and the principle of
sovereign equality — a lifeline to United Nations
activities — is shaken to its very foundation.
Moreover, we have recently seen grave situations
whereby the internal affairs of sovereign States are
interfered in by force. Today international society must
choose one of the two following options: whether the
twenty-first century will be a century of independence,
equality and peace, or whether it will be a century of
high-handedness and arbitrariness. If we choose the latter,
all countries with weak national defence capabilities will
be vulnerable to bombing, as was the case in Yugoslavia.
As we are all well aware, the Korean peninsula
stands at the centre of international peace and security.
Therefore, as a party directly concerned, I wish to take
this opportunity to present the details of views and
positions regarding the present situation there. This will,
6


we believe, be a most effective contribution to the work of
the current session.
At present, the Democratic People's Republic of Korea
is being blatantly portrayed as a dangerous area of nuclear
weapons proliferation and a source of missile threats. For
example, an empty tunnel is suspected of being an
underground nuclear facility and a satellite is labelled a
ballistic missile. These are now being used as pretexts for
reviving a “star wars” plan, a phantom of the cold war, in
a variant named “the missile defence system”. Meanwhile,
the attempts of a defeated State to rearm and to re-emerge
as a military power are being accelerated at the fastest
possible speed and even a debate calling for nuclear
armaments has come to the fore.
Pursuant to operation plan 502798, aimed at
preemptive attacks against the Democratic People's
Republic of Korea, large-scale strike forces have been
surreptitiously amassed in and around South Korea. They
are entering into actual combat readiness through various
joint military exercises. It is becoming almost a reality, not
simply an assumption, that the Korean peninsula will
become a second Balkans. In the Balkan region, a
humanitarian crisis served as a pretext for war, whereas on
the Korean peninsula, the so-called missile issue is likely to
be used instead.
Our satellite launch is an exercise of equal rights in
the use of outer space that is recognized by the United
Nations. Strengthening our national defence capabilities is
an exercise of our sovereign right of legitimate defence: it
does not constitute a violation of any obligations the
Democratic People's Republic of Korea has under existing
international treaties. Nevertheless, the Democratic People's
Republic of Korea has become a target of United States
high-handedness and arbitrariness. The reason is very clear:
placing the entire Korean peninsula under its control is a
top priority of the Asia strategy of the United States. As
Yugoslavia becomes an impediment to United States
domination over the Balkan area, so the adherence of the
Democratic People's Republic of Korea to socialism is
considered an obstacle to its Asia strategy.
Much the same can be said about why Japan is so
hysterically resorting to a campaign against the Democratic
People's Republic of Korea. Japan has not liquidated its
past crimes against the Democratic People's Republic of
Korea, alone amongst countries. Japan is miscalculating
that, if the Democratic People's Republic of Korea were
stifled, the issue of liquidating its past crimes would fade
away by itself. Not only that, Japan is fabricating threats,
one after the other, as an excuse to become a military
Power.
Our people love peace and aspire to it even more
than others: they lived for the first half of this century
under the colonial rule of Japan and they have been living
for the second in a state of belligerence with the United
States. Nevertheless, we do not beg for peace: we want a
peace in which we can enjoy an independent life, not the
peace of slaves denied all freedom.
Sovereignty is the lifeline of the Democratic People's
Republic of Korea and socialism is the life of our people.
It is the unshakeable will of our people, and State policy
of the Democratic People's Republic of Korea, to defend,
consolidate and develop to the utmost our own style of
socialism, chosen by the people themselves. This is an
exercise of the right to self-determination and freedom of
choice recognized by the United Nations. The present-day
confrontation on the Korean peninsula is in essence a
confrontation between those who are masters of their own
country trying to defend all that is theirs and the foreign
forces attempting to harm them. This is the main factor
underlying the continuing instability on the Korean
peninsula.
Herein also lies the answer to the question of who is
posing a threat to whom. It is not easy for our people,
whose territory and population are small and who still
lack almost everything, to defend their sovereignty single-
handedly in the face of the collective, hostile power
politics of the United States and its forces of
subordination. We have no alternative but to strengthen
our national defence capability ourselves, although this
means we must tighten our belts. Because of our lack of
capacity, Comrade Kim Jong Il, the great leader of our
people, is employing an “army first” policy. This policy
is our own unique way of uniting the whole people with
the army into a bulwark, thus enabling us both to defend
the country and develop its economy. Despite the
persistent political, military and economic moves of
hostile forces to suffocate us, up until now we have
succeeded in defending our sovereignty and preventing
another war on the Korean peninsula. This proves the
strength of the “army first” policy, for defending
socialism and ensuring peace with weapons.
The way to ensure lasting peace and security on the
Korean peninsula is to end the hostile relations between
the Democratic People's Republic of Korea and the
United States and reunify Korea. The Democratic People's
Republic of Korea and the United States are still in a
7


state of temporary armistice. Easing tension on the Korean
peninsula and eliminating the danger of war will be
possible when the United States discards, among other
things, its hostile policy against the Democratic People's
Republic of Korea and concludes a peace agreement with
it. There is no convincing reason why the United States
must continue to antagonize the Democratic People's
Republic of Korea alone in north-east Asia, almost 10 years
after the end of the cold war. We do not want war, but we
do strive to achieve the peaceful reunification of our
country.
We have already made it clear that we would not
regard the United States as a permanent enemy. We have
also fully shown our good faith through our sincere
implementation over the last five years of the Agreed
Framework between the United States and the Democratic
People's Republic of Korea. We have also made it clear
that, while we will make continued efforts to catch up with
neighbouring countries in the field of peaceful space
activities, we are ready for discussions on the missile issue
at any time, if hostile nations are sincere in their intentions
to dispel our concern. Now it is the turn of the United
States to prove its good faith to us with deeds, if it does not
harbour ill intent towards the Democratic People's Republic
of Korea. It is fortunate that the United States has recently
decided on a partial lifting of economic sanctions against
the Democratic People's Republic of Korea, but we look
forward to a comprehensive and genuine lifting of them all.
If the United States stops pursuing its hostile policy
towards the Democratic People's Republic of Korea and
moves towards improved relations, we also will respond
with good faith. For the present, we are to have high-level
talks towards a settlement of outstanding issues between the
Democratic People's Republic of Korea and the United
States. These are to be held in response to the request from
the United States, and missile launches will be suspended
while the talks are under way.
The United States should not attempt to test the
strength of our military capability or frighten and subdue
our people with military threats and provocations. Reckless
acts such as these will surely result in a strong self-defence
response with possibly catastrophic consequences.
The United Nations should fulfil its responsibility for
ensuring peace on the Korean peninsula by implementing,
as early as possible, General Assembly resolution 3390
(XXX) B, calling for dissolution of the United Nations
Command.
The early achievement of national reunification is
the long-cherished desire of our nation. At the same time,
it is a prerequisite for ensuring durable peace and security
on the Korean peninsula. As long as Korea remains
divided, the situation on the Korean peninsula and its
surrounding areas will never be stable. This is detrimental
to peace in Asia and also in the rest of the world.
We have already established national reunification
principles. The three principles of independence, peaceful
reunification and great national unity, which the North
and South of Korea confirmed and made public at home
and abroad, in the 4 July joint statement, constitute the
grand reunification programme. They form the
cornerstone of national reunification, which the United
Nations officially welcomed in the resolution adopted at
the twentieth session of the General Assembly.
The most above board and reasonable way to
achieve reunification is the confederal formula, by which
the North and South of Korea would be able to realize
national reunification fairly and smoothly on the basis of
preserving each other's ideas and systems as they are.
Any attempts by one side to change the other, to make
claims about the “sunshine policy” and engagement, while
ignoring the reality that two different ideas and systems
are existing in the North and South, will only mean
confrontations and conflict.
In order to eliminate confrontations between the
North and the South, and to promote national
reconciliation and unity, the South Korean authorities
should abolish, inter alia, the national security law, which
has identified fellow countrymen as the enemy. The fact
that delegates of patriotic organizations for reunification
in South Korea who visited Pyongyang last August were
imprisoned, because of their participation in the grand
reunification festival, shows a clear picture of anti-
reunification acts and human rights violations by South
Korean authorities wielding the national security law. The
South Korean authorities are now talking about
reconciliation and cooperation with the North. But behind
the scenes, they are criminalizing contacts and exchanges
among the people and other personages of the North and
South of Korea and are suppressing patriotic reunification
forces by invoking the national security law.
Therefore, as long as the national security law and
anti-national and anti-reunification law remains in place,
it is impossible to achieve national reconciliation and
unity and realize contacts and exchanges between the
North and South of Korea. Only when the South Korean
8


authorities take an attitude of national independence and
patriotism, instead of depending upon foreign forces and
collaborating with them, will North-South relations become
characterized by trust and reconciliation and will a decisive
breakthrough be opened for reunification.
On 18 April of last year, the respected General Kim
Jong Il put forward the five point policy of great national
unity to hasten the independent and peaceful reunification
of the country. That policy is, first, to base oneself on the
principle of national reunification; secondly, to unite the
whole nation under the banners of patriotism and national
reunification; thirdly, to improve North-South relations;
fourthly, to struggle against alien domination and anti-
reunification forces; and fifthly, to develop exchanges,
contacts and dialogues and to strengthen solidarity and
coalition throughout the entire nation.
Great unity of the whole nation would be national
reunification. Even though there are still numerous
difficulties and obstacles in the way of national
reunification, we are optimistic about its prospects. Our
nation is one, and so is our motherland. Under the banner
of national reunification, our nation will achieve great
national unity without fail.
The twenty-first century should be a century of
independence, in which “dominationism” and high-
handedness are eliminated and the sovereignty of all States
is equally respected. In order to bring about a new century
of independence and of durable peace, a just international
order that never tolerates high-handedness and arbitrariness
should be established.
To this end, the principle of respect for sovereignty
should be strictly adhered to as the supreme principle in
international relations. The assertion that disarmament,
human rights and humanitarian issues should be placed
above sovereignty should be firmly denounced as a
dangerous attempt to justify both high-handedness and
arbitrariness. Disputes cannot be properly settled by high-
handed and arbitrary measures, such as sanctions and the
use of force. They should be resolved through dialogue and
negotiation on all accounts.
Countries of Africa and the Middle East that are
insisting they should be responsible for resolving their
issues through dialogue and negotiations are enjoying the
support of the international community. What is important
in establishing a just international order is to ensure fairness
in the formulation and application of international treaties
relating to disarmament, human rights and so forth. In
particular, the double standard of abusing international
law as a pretext for interference in the internal affairs of
sovereign States and the use of force against sovereign
States should be strictly rejected.
In order for the United Nations to fulfil its
responsibilities and its role in accordance with the
Charter, democracy should be practised in United Nations
activities. Without enhancing the authority of the General
Assembly, and without an early restructuring of the
Security Council, the United Nations will be unable to
meet the demands of a rapidly changing situation and to
cope with new challenges. The authority of the General
Assembly, where all Member States are represented and
interact democratically on an equal footing, should be
enhanced.
If the General Assembly is empowered to deliberate
on crucial issues, such as ensuring international peace and
security, and finally examines important Security Council
resolutions concerning sanctions and the use of force, this
will be conducive to ensuring fairness in United Nations
activities and preventing arbitrariness by individual
countries. The Security Council should be reformed in
such a way as to have all regions equally represented in
its composition and to ensure full transparency in all of
its activities.
In this regard, we oppose under any circumstances
the permanent membership of a defeated nation that has
not liquidated its past crimes. We are of the view that the
proposal put forward by member countries of the Non-
Aligned Movement to first increase non-permanent seats,
which is relatively easy to agree upon at this stage,
deserves sincere consideration. Since the Security Council
is taking its actions on behalf of the general United
Nations membership, its working methods and,
particularly, decision-making processes should be made
more transparent for all of the Member States.
The Government of the Democratic People's
Republic of Korea will continue to maintain
independence, peace and friendship as the fundamental
ideals of its foreign policy.
We are convinced that attaching importance to
independence, peace and friendship in international
relations conforms with the purposes and principles of the
United Nations and makes a contribution to peace and
security on the Korean peninsula, in Asia and in the rest
of the world.
9


In conclusion, I assure the Assembly that the
delegation of the Democratic People's Republic of Korea
will make sincere efforts for the success of the current
session and will extend its active cooperation to the work
of the presidency.









